United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3481
                        ___________________________

                             United States of America

                                       Plaintiff Appellee

                                         v.

                              Jose Farias-Valdovinos

                                     Defendant Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: March 3, 2020
                               Filed: May 18, 2020
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Jose Farias-Valdovinos appeals from his sentence after pleading guilty,
pursuant to a plea agreement containing an appeal waiver, to aiding and abetting the
possession with intent to distribute a mixture or substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and
846 and 18 U.S.C. § 2. After varying downward, the district court1 sentenced him
120 months imprisonment. Having jurisdiction under 28 U.S.C. § 1291, we affirm
and dismiss in part the appeal.

       On appeal, Farias-Valdovinos’s counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), arguing that Farias-Valdovinos’s sentence was
substantively unreasonable and that the appeal waiver in his plea agreement should
not be enforced. After independently reviewing the record under Penson v. Ohio, 488
U.S. 75 (1988), we ordered supplemental briefing on whether sufficient evidence
supported Farias-Valdovinos’s guilty plea and whether that claim survives his appeal
waiver. After considering the parties’ supplemental filings, we conclude that
Farias-Valdovinos’s argument that his sentence is substantively unreasonable is
barred by the appeal waiver and must be dismissed. However, we find that the appeal
waiver does not prevent us from considering his argument that his guilty plea was not
knowing or voluntary because there was an insufficient factual basis underlying the
plea. See United States v. Haubrich, 744 F.3d 554, 558 (8th Cir. 2014).

       Because Farias-Valdovinos failed to challenge the factual basis underlying the
plea before the district court, we review this issue for plain error. See United States
v. Frook, 616 F.3d 773, 776 (8th Cir. 2010). Following careful review of the record,
we conclude that the district court did not plainly err in finding that there was a
sufficient factual basis for the plea and in accepting Farias-Valdovinos’s guilty plea.
Accordingly, we affirm the judgment of the district court and dismiss in part the
appeal.
                         ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-